

QORVO, INC.
2012 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
(Service-Based Award for Senior Officers)
THIS AGREEMENT, including any special terms and conditions for the Participant’s
country set forth in the appendix attached hereto (the “Appendix”) (together
with Schedule A, attached hereto, the “Agreement”), is made effective as of the
Grant Date (as defined in Section 2 below) between QORVO, INC., a Delaware
corporation (the “Company”), and _________________, an Employee of, or
individual in service to, the Company or an Affiliate (the “Participant”).
RECITALS:
In furtherance of the purposes of the Qorvo, Inc. 2012 Stock Incentive Plan (As
Assumed by Qorvo, Inc. and Amended and Restated Effective January 1, 2015)
(Formerly, the RF Micro Devices, Inc. 2012 Stock Incentive Plan), as it may be
amended (the “Plan”), the Company and the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.
2.    Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:
(a)    The “Participant” is ____________________. Participant ID# _________.
(b)    The “Grant Date” is ____________________.
(c)    The “Restriction Period” is the period beginning on the Grant Date and
ending on such date or dates and occurrence of such conditions as described in
Schedule A, which is attached hereto and expressly made a part of this
Agreement.
(d)    The number of shares of Common Stock subject to the award of Restricted
Stock Units granted under this Agreement shall be ____________ shares (the
“Shares”).
3.    Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company hereby grants the Participant an award of
Restricted Stock Units (the “Award”) for that number of Shares as is set forth
in Section 2. The Participant expressly acknowledges that the terms of Schedule
A shall be incorporated herein by reference and shall constitute part of this
Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant's
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.
4.    Stockholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights (except as otherwise
provided in Section 3 of Schedule A), voting rights or other rights as a


Updated February 2016
        

--------------------------------------------------------------------------------




stockholder unless and until (and then only to the extent that) the Award has
vested and certificates for such Shares have been issued and delivered to him,
her or them (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall have been provided).
5.    Vesting and Earning of Award. Subject to the terms of the Plan and this
Agreement, the Award shall be deemed vested and earned, and the Shares subject
to the Award shall be distributable as provided in Section 7 herein, upon such
date or dates, and subject to such conditions, as are described in this
Agreement, including Section 2 of Schedule A. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest in installments over a
period of time, if so provided in Schedule A. The Participant expressly
acknowledges that the Award shall vest only upon such terms and conditions as
are provided in this Agreement (including but not limited to Schedule A) and
otherwise in accordance with the terms of the Plan. Without limiting the effect
of the foregoing, the Participant understands and agrees that the Administrator
may delay the vesting of the Award (or portion thereof) and the issuance of the
underlying Shares in order to comply with Applicable Law or applicable policies
of the Company implemented to ensure compliance with such laws (including but
not limited to insider trading provisions and the Company's insider trading
policy); provided, however, that any such delay in vesting of the Award or
issuance of Shares shall not apply to any Shares subject to an effective Rule
10b5-1 trading plan. The Administrator has sole authority to determine whether
and to what degree the Award has vested and been earned and is payable and to
interpret the terms and conditions of this Agreement and the Plan.
6.    Effect of Termination of Employment; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement (including but not limited to
Schedule A), in the event the employment or service of the Participant is
terminated for any reason (whether by the Company or an Affilicate or by the
Participant, whether voluntary or involuntary, and regardless of the reason for
such termination and whether or not found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is rendering services
or the terms of his or her employment or service agreement, if any) and all or
part of the Award has not been earned or vested as of the Participant’s
Termination Date pursuant to the terms of this Agreement, then the Award, to the
extent not vested as of the Participant’s Termination Date, shall be forfeited
immediately upon such termination, and the Participant shall have no further
rights with respect to the Award or the Shares underlying that portion of the
Award that has not yet been earned and vested. The Participant expressly
acknowledges and agrees that the termination of his or her employment or service
shall (except as may otherwise be provided in this Agreement or the Plan) result
in forfeiture of the Award and the Shares to the extent the Award has not been
earned and vested as of his or her Termination Date.
For purposes of the Award (and except as otherwise required under Code Section
409A), the Termination Date occurs on the date the Participant is no longer
actively providing services to the Company or any Affiliate and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or providing services, or the terms of his or her
employment or service agreement, if any); and the Administrator shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of the Award (including whether the Participant
may still be considered to be providing services while on a leave of absence).
7.Settlement of Award. The Award, if earned in accordance with the terms of this
Agreement, shall be payable in whole Shares. The total number of Shares that may
be acquired upon vesting of the Award (or portion thereof) shall be rounded down
to the nearest whole share. A certificate or certificates for the Shares subject
to the Award or portion thereof shall be issued in the name of the Participant
or his or her beneficiary (or, in the case of uncertificated shares, other
written evidence of ownership in accordance


2
Updated February 2016
        

--------------------------------------------------------------------------------




with Applicable Law shall be provided) as soon as practicable after, and only to
the extent that, the Award or portion thereof has vested and Shares are
distributable. Shares or any other benefit subject to the Award shall, upon
vesting of the Award (and except as otherwise provided in Sections 2(b)(iv) and
2(b)(v) of Schedule A), be issued and distributed to the Participant (or his or
her beneficiary) no later than the later of (a) the fifteenth (15th) day of the
third month following the Participant’s first taxable year in which the amount
is no longer subject to a substantial risk of forfeiture, or (b) the fifteenth
(15th) day of the third month following the end of the Company’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture, or otherwise in accordance with Code Section 409A.
8.No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or an Affiliate or to interfere in any
way with the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time. Except as otherwise expressly provided in the
Plan and this Agreement (including but not limited to Schedule A), all rights of
the Participant under the Plan with respect to the unvested portion of his or
her Award shall terminate upon the Termination Date. The grant of the Award does
not create any obligation to grant further awards.
9.Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of descent and distribution. The designation of a beneficiary in
accordance with the Plan (to the extent permitted by the Administrator) does not
constitute a transfer. The Participant shall not sell, transfer, assign, pledge
or otherwise encumber the Shares subject to the Award until such Shares have
been issued and delivered to the Participant.
10.Withholding; Tax Consequences.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, his or her employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Further, if
the Participant is subject to Tax-Related Items in more than one jurisdiction,
the Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company or its respective agents to satisfy their
withholding obligations with regard to all Tax-Related Items by withholding
Shares to be issued upon settlement of the Award. The Company may withhold or
account for Tax-Related Items by considering minimum statutory withholding rates
or other applicable withholding rates. For tax purposes, the Participant is
deemed to have been issued the full number of Shares subject to the vested
portion of the Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. In the event that the
Company determines that withholding Shares is problematic under applicable local
laws or has materially adverse accounting consequences, by his or her acceptance
of the Award, the Participant authorizes the Company and any brokerage firm
determined acceptable to the Company to sell, on his or her behalf, a whole
number of Shares from those Shares issuable to the Participant as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items.  If


3
Updated February 2016
        

--------------------------------------------------------------------------------




withholding is performed from proceeds from the sale of Shares, the Company may
withhold for Tax-Related Items by considering maximum applicable rates, in which
case the Participant may receive a refund of any over-withheld amount in cash
and will have no entitlement to the Shares equivalent.  Alternatively, the
Company or the Employer may (subject to any Code Section 409A considerations)
satisfy their withholding obligations for Tax-Related Items by withholding from
the Participant’s wages or other cash compensation. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
(c)The Participant acknowledges that the Company and/or the Employer have made
no warranties or representations to the Participant with respect to the
Tax-Related Items (including but not limited to income tax consequences) with
respect to the transactions contemplated by this Agreement, and the Participant
is in no manner relying on the Company or its representatives for an assessment
of such tax consequences. The Participant further acknowledges that there may be
adverse tax consequences upon the grant or vesting of the Award and/or the
acquisition or disposition of the Shares subject to the Award and the receipt of
any dividends, and that he or she has been advised that he or she should consult
with his or her own attorney, accountant and/or tax advisor regarding the
decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.
11.Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)    all decisions with respect to future equity-based awards to the
Participant, if any, will be at the sole discretion of the Company;
(c)    the Participant’s participation in the Plan is voluntary;
(d)    the Award and any Shares acquired under the Plan, and the value of and
income attributable to the same, are not intended to replace any pension rights
or compensation;
(e)    unless otherwise agreed with the Company, the Award and any Shares
acquired under the Plan, and the value of and income attributable to the same,
are not granted as consideration for, or in connection with, any service the
Participant may provide as a director of any Affiliate;
(f)    the Award and any Shares acquired under the Plan, and the value of and
income attributable to the same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(g)    the future value of the Shares underlying the Award is unknown and cannot
be predicted;


4
Updated February 2016
        

--------------------------------------------------------------------------------




(h)    unless otherwise provided in the Plan, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Award or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Common Stock;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of
employment or service (for any reason whatsoever whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of his or her employment or service
agreement, if any); and
(j)    if the Participant is employed or providing services outside of the U.S.:
(i)    the Award and any Shares acquired under the Plan, and the value of and
income attributable to the same, are not part of normal or expected compensation
or salary for any purpose, and in no event should be considered as compensation
for, or relating in any way to, past services to the Employer, the Company or
any other Affiliate; and
(ii)    neither the Company, the Employer nor any other Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the U.S. dollar that may affect the value of the Award or of any
amounts due to the Participant pursuant to the vesting of the Award or the
subsequent sale of any Shares acquired upon vesting.
12.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and any other Affiliate
for the exclusive purpose of implementing, administering and managing his or her
participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, his or her
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company or any Affiliate, details of
all Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC (“Fidelity”) or to any other third party assisting in the
implementation, administration and management of the Plan.  The Participant
understands that the recipients of Data may be located in the Participant’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than his or her country.  The Participant
understands that, if he or she resides outside the U.S., the Participant may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local Human Resources representative.  The Participant
authorizes the Company, Fidelity and any other recipients of Data which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares purchased upon vesting of the Award.
The Participant


5
Updated February 2016
        

--------------------------------------------------------------------------------




understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan.  The Participant
understands that, if he or she resides outside the U.S., the Participant may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local Human Resources representative.  Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Participant does not consent, or if the Participant
later seeks to revoke the consent, his or her employment status or service and
career with the Employer will not be affected solely by such actions of the
Participant; the only consequence of refusing or withdrawing the consent is that
the Company would not be able to grant Restricted Stock Units or other equity
awards to the Participant or administer or maintain such awards.  Therefore, the
Participant understands that refusing or withdrawing the consent may affect his
or her ability to participate in the Plan. For more information on the
consequences of his or her refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact the local Human Resources
representative.
13.Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.
14.Superseding Agreement; Successors and Assigns. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. Except as may be otherwise provided in the Plan,
this Agreement does not supersede or amend any existing Change in Control
Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.
15.Governing Law and Venue. Except as otherwise provided in the Plan or herein,
this Agreement shall be construed and enforced according to the laws of the
State of Delaware, without regard to the conflict of laws provisions of any
state, and in accordance with applicable federal laws of the United States. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina and agree that such litigation shall be conducted only in the
courts of Guilford County, North Carolina, or the federal courts of the United
States for the Middle District of North Carolina, and no other courts, such
jurisdiction being where the Award is made and/or to be performed.
16.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver to and obtain Participant’s acceptance of any
documents related to the Award or future awards of Restricted Stock Units that
may be granted under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive and accept such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


6
Updated February 2016
        

--------------------------------------------------------------------------------




17.Language. If the Participant has received this Agreement, or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
18.Appendix. The Award shall be subject to any special terms and conditions for
the Participant’s country set forth in the Appendix, if any. If the Participant
relocates to one of the countries included in the Appendix during the term of
the Award, the special terms and conditions for such country shall apply to him
or her to the extent the Company determines that the application of such
provisions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
19.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Award and the Shares acquired upon vesting of the
Award, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
20.Amendment; Waiver. Subject to the terms of the Plan and this Agreement, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. Notwithstanding the foregoing, the Administrator shall have
unilateral authority to amend this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but not limited to U.S. federal securities laws and Code
Section 409A). The waiver by the Company of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.
21.Notices. Except as may be otherwise provided by the Plan, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three (3) business days after mailed but in no event
later than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office
located in Greensboro, NC, attention Corporate Treasurer, Qorvo, Inc.
22.Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
23.Restrictions on Award and Shares. The Company may impose such restrictions on
the Award and any Shares or other benefits underlying the Award as it may deem
advisable, including without limitation restrictions under the U.S. federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Award or
Shares. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
Shares, to make any other distribution of benefits, or to take any other action,
unless such delivery, distribution or action is in compliance with all
Applicable Law (including but not limited to the requirements of the Securities
Act). The Company may cause a restrictive legend to be placed on any certificate
for Shares issued pursuant to the Award in such form as may be prescribed from
time to time by Applicable Law or as may be advised by legal counsel. The
Administrator may delay the right to receive or dispose of Shares (or other
benefits) upon settlement of the Award at any time if the Administrator
determines that allowing issuance of Shares (or distribution of other benefits)
would violate any federal, state or foreign securities laws or applicable
policies of the Company, and the Administrator


7
Updated February 2016
        

--------------------------------------------------------------------------------




may provide in its discretion that any time periods to receive Shares (or other
benefits) subject to the Award are tolled or extended during a period of
suspension or delay (subject to any Code Section 409A considerations); provided,
however, that any such delay, suspension, tolling or extension shall not apply
to any Shares subject to an effective Rule 10b5-1 trading plan.
24.Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
25.Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving this Award, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
the Participant from time to time. In addition, the Participant shall be subject
to such compensation recovery, recoupment, forfeiture, or other similar
provisions as may apply at any time to the Participant under Applicable Law.
26.Foreign Asset/Account Reporting Requirements. The Participant acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect his or her ability to acquire or hold the Shares acquired under
the Plan or cash received from participating in the Plan (including from any
dividends paid on the Shares acquired under the Plan) in a brokerage or bank
account outside his or her country. The Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in his or
her country. The Participant also may be required to repatriate sale proceeds or
other funds received as a result of participating in the Plan to his or her
country through a designated bank or broker within a certain time after receipt.
The Participant acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Participant should speak to his or her
personal advisor on this matter.


[Signature Page to Follow]


8
Updated February 2016
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.


QORVO, INC.
By: ______________________________________
Robert A. Bruggeworth
President and Chief Executive Officer
Attest:
__________________________________
Jeffrey C. Howland
Secretary


[Signature Page of Participant to Follow on Schedule A/Grant Letter]


9
Updated February 2016
        

--------------------------------------------------------------------------------





Qorvo, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Service-Based Award for Senior Officers)
Schedule A/Grant Letter
1.Grant Terms. Pursuant to the terms and conditions of the Company’s 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and the Restricted Stock Unit
Agreement (Service-Based Award for Senior Officers) attached hereto, including
any special terms and conditions for your country in the Appendix attached
thereto (together, the “Agreement”), you (the “Participant”) have been granted
an award of Restricted Stock Units (the “Award”) for the number of shares of
Common Stock (the “Shares”) as set forth below. Unless otherwise defined herein,
capitalized terms in this Schedule A shall have the same definitions as set
forth in the Agreement and the Plan.
Participant:    ____________________
Grant Date:    ____________________
Shares Subject to Award:     ____________________


2.Vesting of Award. [Modify vesting schedule as appropriate.]
(a)    General:
(i)    The Award shall be deemed vested with respect to twenty-five percent
(25%) of the Shares subject to the Award on the first anniversary of the Grant
Date, subject to the continued employment of the Participant with the Company or
an Affiliate through such vesting date;
(ii)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of fifty percent (50%)) of the Shares
subject to the Award on the second anniversary of the Grant Date, subject to the
continued employment of the Participant with the Company or an Affiliate through
such vesting date;
(iii)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of seventy-five percent (75%)) of the
Shares subject to the Award on the third anniversary of the Grant Date, subject
to the continued employment of the Participant with the Company or an Affiliate
through such vesting date; and
(iv)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of one hundred percent (100%)) of the
Shares subject to the Award on the fourth anniversary of the Grant Date, subject
to the continued employment of the Participant with the Company or an Affiliate
through such vesting date.
(b)    Special Post-Termination Vesting Terms. Notwithstanding the provisions of
Section 2(a), the following terms shall apply with respect to the Award,
provided that the Participant resides in and is employed by the Company or an
Affiliate based in the United States:
(i)    In the event of the Participant’s termination of employment or service
for Cause, the Award (and any remaining right to underlying Shares) shall be
forfeited immediately.


A-1
Updated February 2016
        

--------------------------------------------------------------------------------




(ii)    In the event of the Participant’s death, the Award shall automatically
fully vest effective as of the date of the Participant’s death.
(iii)    In the event of the Participant’s termination of employment or service
for any reason (including termination due to Disability) other than death or for
Cause, the following terms shall apply with respect to the Award:
(A)    If the Participant (1) has executed, within the Statutory Notice Period,
a Release and, if so determined by the Company, a Severance Agreement, (2) does
not revoke the Release prior to the end of the seven-day statutory revocation
period, and (3) satisfies the Post-Employment Condition, then the Award shall
continue to vest according to the vesting schedule stated in Section 2(a) above
as if the Participant had remained an Employee of, or service provider to, the
Company or an Affiliate during the Post-Termination Period.
(B)    If the Participant fails to execute such Release and, if applicable,
Severance Agreement, within the Statutory Notice Period, or revokes the Release
prior to the end of the seven-day statutory revocation period, or violates the
Post-Employment Condition, the Award (and any remaining right to underlying
Shares) shall be deemed forfeited in its entirety as of the Termination Date.
(C)    If the Administrator determines in the exercise of its discretion that
the Participant has committed a breach or violation of the Release, the
Severance Agreement, the ICN Agreement or the Post-Employment Condition at any
time on or prior to the end of the Post-Termination Period (without regard to
when the Administrator first discovers or has notice of any such breach or
violation), then, in addition to any other remedies available to the Company at
law or in equity as a result of such breach or violation, (1) the Award (and any
remaining right to underlying Shares) shall immediately be forfeited in its
entirety; (2) any Shares and any other benefit subject to the Award that vested
following the Participant’s Termination Date shall immediately be forfeited and
returned to the Company (without the payment of any consideration for such
Shares, including repayment of any amount paid by the Participant with respect
to taxes related to the grant or vesting of the Award), and the Participant
shall cease to have any interest in or right to such Shares and shall cease to
be recognized as the legal owner of such Shares; and (3) any Gain realized by
the Participant with respect to any Shares issued following the Participant’s
Termination Date shall immediately be paid by the Participant to the Company.
The Administrator shall have discretion to determine the basis for termination,
whether any breach of the Release, the Severance Agreement, the ICN Agreement or
the Post-Employment Condition has occurred and to otherwise interpret this
Section 2.
(D)    If, during the Post-Termination Period, the Participant dies, to the
extent the Award is not fully vested as of the date of the Participant’s death,
the Award shall automatically fully vest effective as of the date of the
Participant’s death.
(iv)    Except as otherwise provided in Section 2(b)(v) below, any Shares and
any other benefit subject to the Award distributable to the Participant
following termination of employment or service pursuant to Section 2(b) herein
shall be issued in accordance with the vesting schedule stated in Section 2(a)
above and shall be distributed on such vesting dates or a later date(s) within
the same taxable year of the Participant’s termination, or, if later, by the
15th day of the third calendar month following the date(s) specified in Section
2(a) and the Participant shall not be


A-2
Updated February 2016
        

--------------------------------------------------------------------------------




permitted, directly or indirectly, to designate the taxable year of
distribution, or shall otherwise be made in accordance with Code Section 409A
and related regulations.
(v)    Any Shares issuable to such person or persons as shall have acquired the
right to the Award by will or by the laws of descent and distribution following
the Participant’s death pursuant to Section 2(b)(ii) or Section 2(b)(iii)(D)
above shall be issued to such person or persons on the date that is the 90th day
following the date of the Participant’s death and shall be distributed on such
issuance date or a later date within the same taxable year of the Participant’s
death, or, if later, by the 15th day of the third calendar month following the
taxable year of the Participant’s death and the Participant (or such person or
persons as shall have acquired the right to the Award by will or by the laws of
descent and distribution) shall not be permitted, directly or indirectly, to
designate the taxable year of distribution, or shall otherwise be issued and
distributed in accordance with Code Section 409A and related regulations.
(c)    Defined Terms: In addition to other terms defined herein or in the
Agreement, the following terms shall have the meanings given below:
(i)    “Gain” means the Fair Market Value of the Company’s Common Stock on the
date of sale or other disposition, multiplied by the number of Shares sold or
disposed of.
(ii)    “ICN Agreement” means any Inventions, Confidentiality and
Nonsolicitation Agreement (without regard to the formal title of such agreement)
previously entered into between the Company and the Participant.
(iii)    “Post-Employment Condition” means the Participant may not provide
services (whether as an employee, consultant or advisor) to any for-profit
entity other than the Company or its Affiliates during the Post-Termination
Period without the approval of the Administrator, which may be exercised in its
sole discretion.
(iv)    “Post-Termination Period” means the period commencing on the
Participant’s Termination Date and ending on the date that the last installment
of Shares covered by the Award vests under this Agreement.
(v)    “Release” means an irrevocable (except to the extent required by law to
be revocable) general release of claims, in form acceptable to the Company and
containing such terms as may be specified by the Company in the exercise of its
discretion (which discretion may include, but shall not be limited to, requiring
a broad release of claims in favor of the Company).
(vi)    “Severance Agreement” means a severance or other similar agreement, in
form acceptable to the Company and containing such terms as may be specified by
the Company in the exercise of its discretion (which discretion may include, but
shall not be limited to, requiring restrictive covenants in favor of the
Company).
(vii)    “Statutory Notice Period” means twenty-one (21) days (or such other
applicable statutory notice and/or consideration period) from the date a Release
has been presented to the Participant by the Company.


A-3
Updated February 2016
        

--------------------------------------------------------------------------------




3.Dividends. If the Company pays a dividend at any time after the Grant Date,
such dividends shall be paid to the Participant in accordance with Section 7 of
the Agreement and Sections 2(b)(iv) and 2(b)(v) of this Schedule A upon and to
the extent of the vesting of the underlying Shares.
[Signature Page to Follow]


By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement, including any special terms and conditions for
my country in the Appendix attached thereto. I understand that the Grant Letter
and other provisions of Schedule A herein are incorporated by reference into the
Agreement and constitute a part of the Agreement. By my signature below, I
further agree to be bound by the terms of the Plan and the Agreement, including
but not limited to the terms of this Grant Letter and the other provisions of
Schedule A contained herein. The Company reserves the right to treat the Award
and the Agreement as cancelled, void and of no effect if the Participant fails
to return a signed copy of the Grant Letter within thirty (30) days of receipt.


Signature: ___________________________________________        Date:
_____________
            


Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, Qorvo,
Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a copy of
the Agreement, including this Grant Letter, for your files.


A-4
Updated February 2016
        